IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-43,489-15


                      EX PARTE KEVIN LEE MCCARROLL, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 4288-H IN THE 50TH DISTRICT COURT
                             FROM BAYLOR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to thirty years’ imprisonment.

        Applicant contends that he is being denied release to mandatory supervision. Applicant has

alleged facts that, if true, might entitle him to relief. In these circumstances, additional facts are

needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial

court is the appropriate forum for findings of fact.

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General
                                                                                                           2

Counsel to file an affidavit stating whether or not Applicant is eligible for mandatory supervision

release and if not, why not. If Applicant is eligible for mandatory supervision release, the affidavit

shall also detail Applicant’s time credits and state why he has not yet been released to mandatory

supervision.

          The trial court may also order depositions, interrogatories or a hearing. If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wishes to be represented by counsel, the trial court shall appoint an attorney to represent Applicant

at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make findings of fact and conclusions of law as to whether Applicant

is eligible for mandatory supervision release and if so, why he has not yet been released. The trial

court shall also make findings and conclusions as to whether Applicant is receiving the proper

amount of time credit. The trial court shall also make any other findings of fact and conclusions of

law that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.

Filed: December 11, 2019
Do not publish